UNITED STATES BANKRUPTCY COURT F i fl E p
FOR THE DISTRICT OF ALASKA :

MAR 1 9 2924
UNCLAIMED DIVIDENDS/DIVIDENDS LESS THAN $5.00

FOR DEPOSIT TO REGISTRY FUND US. BANKRUPToY oo
URT

by,

 

 

 

 

DEBTOR: AURORA GAS LLC DERU TY Clee
CASE NUMBER: 16-00130
PLEASE CHECK ONE:
Xx UNCLAIMED DIVIDENDS
DISTRIBUTION LESS THAN $5.00
CREDITOR/ADDRESS CLAIM NO AMOUNT

 

 

 

Per order filed dkt 516 408,242.77

Furie Operating Alaska LLC
c/o Jermain, Dunnagan & Owens

Gary Sleeper
3000 A Street #300

Anchorage, Alaska 99503
INTEREST EARNED SUBSEQUENT TO DISTRIBUTION OF DIVIDENDS
$

 

TOTAL: $___ 408,242.77

 

 

DATE: March 19, 2021

 

 

KENNETH W. BATTL -USTEE

RECEIPT y F2457F

FEE aya $08,249 wr RY

EXHIBIT 1 TO TRUSTEE’S FINAL ACCOUNT AFTER DISTRIBUTION AND MOTION
FOR DISCHARGE
REVISED 2/94
